Citation Nr: 1105783	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  07-07 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel




INTRODUCTION

The Veteran had active military service from July 1946 to January 
1948 and from July 1950 to July 1952.  His awards and decorations 
include the Purple Heart Medal for sustaining combat wounds 
during his military service.  He died in November 2005.  The 
appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
from a March 2006 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board remanded this case in May 2010 for further development.  
After completion of this development by the Agency of Original 
Jurisdiction (AOJ), the case has been returned to the Board for 
further appellate consideration.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is again REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In this case, the Veteran died on November [redacted], 2005.  The death 
certificate lists the principal causes of death as hypoxia, 
cardiopulmonary arrest, and atherosclerotic cardiovascular 
disease.  The death certificate also lists a contributory cause 
of death as end stage Alzheimer's disease.  At the time of his 
death, the Veteran had the following three service-connected 
disabilities: varicose veins of the left leg, with residual 
lymphedema and scarring, rated as 50 percent disabling; residual 
gunshot wound of the left thigh and left leg with atrophy, 
limitation of motion, and nerve damage, rated as 40 percent 
disabling; and residuals of abdominal surgery for repair of a 
gunshot wound, rated as 10 percent disabling.  The combined 
service-connected disability rating was 70 percent.  See 38 
C.F.R. § 4.25 (combined ratings table).  He also had been in 
receipt of a total disability (i.e., 100%) rating due to 
individual unemployability (TDIU) since February 3, 1972.  
However, none of his three service-connected disabilities were 
listed as causes of death on his death certificate.  

The appellant asserts that the Veteran's service-connected 
disabilities were principal or contributory causes of his death.  
She alleges these service-connected disorders caused peripheral 
vascular disease and venous insufficiency, causing him to be 100 
percent disabled throughout his life.  His service-connected 
disorders caused him to be bedridden for nine months prior to his 
death, eventually precipitating a pulmonary embolism that 
immediately caused death.  As such, she asserts his service-
connected disorders contributed to his death.  See February 2007 
Substantive Appeal (VA Form 9); April 2006 VA physician opinion; 
April 2007 representative statement.  At present, there is 
inconclusive, contrasting medical evidence in the claims folder 
as to whether the Veteran's service-connected disabilities were a 
contributory cause of death.  

Before addressing the merits of the claim for service connection 
for the cause of the Veteran's death, the Board finds that 
additional development of the evidence is required.

After a development request from the Board to the Veteran's 
representative, the appellant provided November 2010 
authorizations (VA Forms 21-4142) for the release of four sets of 
private, terminal nursing home and hospice treatment records for 
the Veteran dated from February 2005 up until his death in 
November 2005.  These records, if available, would likely be 
relevant to the cause of death claim.  VA is also required to 
make reasonable efforts to obtain all "relevant" records, 
including private records, which the claimant adequately 
identifies and authorizes VA to obtain.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(1).  VA regulation clarifies that 
"reasonable efforts" will generally consist of an initial request 
for the records and, if the records are not received, at least 
one follow-up request.  38 C.F.R. § 3.159(c)(1).  Therefore, a 
remand to the AOJ is required in order to comply with the duty to 
assist and secure these records.    

Accordingly, the case is REMANDED for the following action:

1.	Attempt to secure private, terminal 
nursing home and hospice treatment records 
for the Veteran dated from February 2005 
up until his death in November 2005.  VA 
regulation clarifies that "reasonable 
efforts" will generally consist of an 
initial request for the records and, if 
the records are not received, at least one 
follow-up request.  See 38 C.F.R. § 
3.159(c)(1).  Utilize the information 
provided by the appellant on her November 
2010 completed releases (VA Forms 21-
4142), in order to obtain these records.  
She provided the names of four separate 
private providers, their addresses, and 
the dates of treatment.  The precise dates 
of treatment have also been established by 
notations made in VA treatment records 
dated throughout 2005.  Specifically, make 
reasonable efforts to secure the following 
four sets of private treatment records 
identified by the appellant:

(A) Consulate Health Care of Melbourne 
(previously known as Tandem Healthcare of 
Melbourne) - dated February 2005 to April 
2005.

(B) West Melbourne Health and Rehab - 
dated April 2005 to October 2005.

(C) Wuestoff Hospice and Palliative Care - 
dated October 2005 to November 2005.  

(D) Atlantic Shores Nursing and Rehab 
Center - dated November [redacted], 2005 (date of 
death).

2.	Then, after completion of the above 
development, readjudicate the cause of 
death claim.  If the claim is not granted 
to the appellant or her representative's 
satisfaction, then send both of them 
another Supplemental Statement of the Case 
(SSOC) and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration of his claim.  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



